Citation Nr: 1724578	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-31 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for erectile dysfunction was proper.

2.  Whether the discontinuance of entitlement to special monthly compensation (SMC) for the loss of use of a creative organ was proper.

3.  Entitlement to an initial compensable rating for erectile dysfunction prior to August 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1954 to September 1970 and in the United States Army from September 1970 to December 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, November 2012, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Board remanded the case to schedule a requested Board hearing.  In January 2017, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before the undersigned.  The case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The grant of service connection for erectile dysfunction and SMC for the loss of a creative organ in a June 2010 VA rating decision was not clearly and unmistakably erroneous.

2.  For the entire initial rating period prior to August 1, 2013, the Veteran's service-connected erectile dysfunction does not more closely approximate penile deformity with loss of erectile power.

CONCLUSIONS OF LAW

1.  Severance of service connection for erectile dysfunction was proper and restoration is denied.  38 U.S.C.A. §§ 1110, 1155, 5109A (West 2014); 38 C.F.R. §§ 3.105(d), 3.310 (2016).

2.  Discontinuance of entitlement to SMC for the loss of use of a creative organ was proper and restoration is denied.  38 U.S.C.A. §§ 1110, 1155, 5109A; 38 C.F.R. §§ 3.105, 3.310.

3.  The criteria for entitlement to an initial compensable rating for erectile dysfunction prior to August 1, 2013 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection for Erectile Dysfunction and 
Discontinuance of Entitlement to SMC

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (CUE), and only where certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  VA is not limited to the law and the record that existed at the time of the original decision, and a change in medical diagnosis can serve as a basis for severance.  In essence, a severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. at 482.

If severance of service connection is considered warranted, a rating proposing the severance must be prepared which sets forth all the material facts and reasons.  The veteran should then be notified, and given 60 days to present additional evidence.  If no additional evidence is received within that period, the final rating action may be taken, effective the last day of the month in which the 60-day period expired.  38 C.F.R. § 3.105(d).

In this case, the Veteran filed a claim for service connection for prostate cancer in February 2008.  In an August 2008 VA rating decision, service connection for prostate cancer was granted as due to presumed in-service herbicide exposure based on active service in Vietnam.  

Approximately a year and a half later, in a June 2010 VA rating decision, the issue of entitlement to service connection for erectile dysfunction was granted as secondary to service-connected prostate cancer, effective from May 7, 2010 (date entitlement arose).  The issue of entitlement to SMC for the loss of use of a creative organ was also granted, effective from May 7, 2010, in the June 2010 VA rating decision.

In a November 2012 VA rating decision, the RO proposed severance of the Veteran's erectile dysfunction and discontinuance of SMC for the loss of use of a creative organ.  The RO explained that service connection for erectile dysfunction was based upon the May 2010 VA genitourinary examiner's opinion that the Veteran's erectile dysfunction was due to prostate cancer; however, the VA examiner did not review the claims claim which contained medical evidence showing erectile dysfunction predated the diagnosis for prostate cancer.  Moreover, the same VA examiner provided an additional medical opinion in October 2012 noting review of the claims file and concluding "there is no evidence that claimed [erectile dysfunction] was caused by, nor aggravated by prostate cancer treatment [but rather] is more likely than not due to co-morbid medical conditions."

Since the award of service connection for erectile dysfunction was or less than 10 years and predicted upon the May 2010 VA genitourinary examination report, the RO proposed to sever service connection and discontinue SMC for the loss of use of a creative organ due to CUE in the June 2010 VA rating decision.

In response to the November 2012 VA rating decision, the Veteran submitted a December 2012 VA Form 21-4138.  The RO considered the evidence of record, but in a May 2013 VA rating decision severed service connection of erectile dysfunction and discontinued SMC for the loss of use of a creative organ, both effective August 1, 2013, the day after the last day of the month in which the 60-day period expired.  The RO explained that the additional statement submitted by the Veteran did not change the decision as specified in the November 2012 VA rating decision.

At the outset, the Board finds the procedural requirements were met in this case.  See 38 C.F.R. § 3.105(d).  As noted above, the RO issued a rating decision in November 2012 proposing the severance of the service connection for erectile dysfunction and discontinuance of SMC for the loss of use of a creative organ.  The Veteran was advised of the proposed reduction in a November 16, 2012 letter and informed that he had 60 days to submit additional evidence and 30 days to request a personal hearing.  In response, the Veteran submitted a December 2012 VA Form 21-4138 requesting a personal hearing.  While that document was dated by the Veteran on December 6, 2012, it was not submitted by the representative and received by the RO until December 20, 2012; therefore, his request for a personal hearing was more than 30 days and is considered untimely.  Thereafter, the RO issued a rating decision in May 2013 implementing the proposed severance and discontinuance, both effective on August 1, 2013.  The Veteran was notified of this reduction by letter dated in May 2013.

Next, with regard to whether there was CUE in the June 2010 VA rating decision, review of private treatment records associated with the claims file at the time of the June 2010 VA rating decision show the onset and diagnosis of erectile dysfunction prior to that of prostate cancer, as well as no indication that erectile dysfunction is due to in-service herbicide exposure.

On March 14, 2001, the Veteran reported to a private treating physician complaints of erectile dysfunction for over 3 years, was diagnosed with erectile dysfunction by the treating physician, and given a trial pack of Viagra medication.  Approximately one week later, results from his prostate biopsy were benign on the right side and high PIN with areas suspicious for invasion on the left side.  In April 2001, the Veteran was prescribed Viagra.  Subsequent prostate biopsy results in September 2001 were benign.  In November 2001, the Veteran received treatment for prostatitis and benign prostatic hypertrophy (BPH).

In a June 2004 VA treatment record, the Veteran reported urinary problems and the treating physician noted the Veteran's history of enlarged prostate.

Private treatment records dated from September 2007 to April 2008 document onset and treatment for prostate cancer.  Such records include a February 2008 private pre-operation evaluation report that notes the Veteran's long history of BPH and urinary outlet obstruction symptoms going back 8 to 10 years and some element of erectile dysfunction for that long.

Based on the foregoing, the evidence of record at the time of the June 2010 VA rating decision included highly persuasive evidence that the Veteran's onset of erectile dysfunction predated his onset of prostate cancer.  Moreover, the subsequent evidence of record indicates the Veteran's erectile dysfunction was not caused by or aggravated by the service-connected prostate cancer, as opined by the October 2012 VA medical opinion.  The Board acknowledges the Veteran's testimony at the January 2017 Board hearing, specifically asserting that his erectile dysfunction is due to his in-service herbicide exposure.  Nevertheless, the only evidence of a possible connection between the Veteran's erectile dysfunction and his in-service herbicide exposure are the Veteran's own conclusory statements, and these statements are not sufficient to trigger VA's obligation to obtain and examination or opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).

The Board has carefully read and considered all the evidence of record and, for reasons discussed above, finds the June 2010 grant of service connection for erectile dysfunction was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  As a result, the severance of the Veteran's service connection for erectile dysfunction and discontinuance of SMC for the loss of use of a creative organ, both effective August 1, 2013, were proper.

The Board notes that in addition to seeking to reverse the severance of service connection for erectile dysfunction, the Veteran continued his appeal for an initial compensable rating for erectile dysfunction, which is currently on appeal and discussed on the merits below.

Based on all the foregoing, severance of service connection for erectile dysfunction and discontinuance of SMC for the loss of use of a creative organ, both effective August 1, 2013 was appropriate.  The Veteran's appeal for restoration is denied.

Higher Initial Rating for Erectile Dysfunction prior to August 1, 2013

As service connection, an initial rating, and an effective date have been assigned for the issue of entitlement to an initial compensable rating for erectile dysfunction prior to August 1, 2013, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Neither the Veteran nor his representative has raised any other issues with the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected erectile dysfunction in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In a June 2010 VA rating decision, service connection for erectile dysfunction was granted as secondary to service-connected prostate cancer.  The Veteran was assigned a noncompensable (0 percent) disability rating effective from May 7, 2010 (date entitlement arose).  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  As noted above, service connection for erectile dysfunction was severed effective from August 1, 2013.  As a result, the Board considers whether an initial compensable rating is warranted at any time during the appeal period prior to August 1, 2013.

Pursuant to the rating criteria for the genitourinary system, deformity of the penis with loss of erectile power warrants a 20 percent rating.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Where the schedular criteria does not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

At the May 7, 2010 and May 2011 VA genitourinary examinations, the examiner noted the Veteran's medical history included findings of erectile dysfunction, no possible vaginal penetration, and the absence of ejaculation.  Upon clinical evaluation of the penis, results were normal.

Review of VA treatment records during the appeal period document the Veteran's diagnosis of male erectile disorder among his active problem list.  In June 2010, he reported some curvature of the penis and erectile dysfunction and demonstrated penis curvature approximately 30 percent ventrally.  A July 2010 record noted positive findings of slight partial erection but not maintained.  

Thereafter, at the May 2011 VA genitourinary examination, the examiner noted the Veteran's medical history included findings of erectile dysfunction, no possible vaginal penetration, and the absence of ejaculation.  Clinical evaluation of the penis, again, revealed normal results.

Subsequent VA treatment records shows that an April 2013 treating physician noted the Veteran reported no genitourinary complaints.  Review of private treatment records during the appeal period is also silent for any suggested complaints, treatment, or findings of penile deformity or loss of erectile power.

As a result, the Board finds that for the entire initial rating period prior to August 1, 2013, the service-connected erectile dysfunction does not more closely approximate penile deformity with loss of erectile power to warrant a compensable rating at any time under Diagnostic Code 7522.  The Board has also considered the compensable evaluation of 20 percent for atrophy of both testes under Diagnostic Code 7523; however, no such findings were made in this case.  See 38 C.F.R. § 4.115b.  Specifically, the May 2010 and May 2011 VA examiners noted clinical evaluation of the Veteran's testicles were normal, except for tenderness on the right side in May 2010.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected erectile dysfunction.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to identify specific level of his service-connected erectile dysfunction according to the appropriate Diagnostic Code and relevant rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the possibility of staged ratings and finds that the schedular rating for erectile dysfunction has been in effect for appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Lastly, the Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was granted in a May 2013 VA rating decision effective from December 4, 2010.  Moreover, neither the Veteran nor the evidence of record shows that his service-connected erectile dysfunction rendered him unemployable from May 7, 2010 to December 3, 2010.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Severance of service connection for erectile dysfunction was proper and the request for restoration of service connection is denied.

Discontinuance of entitlement to SMC for the loss of use of a creative organ was proper and the request for restoration is denied.

An initial compensable rating for erectile dysfunction prior to August 1, 2013 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


